COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Senior Judge Annunziata
UNPUBLISHED



              TAMEKA JOHNSTON
                                                                               MEMORANDUM OPINION*
              v.      Record No. 1128-19-4                                         PER CURIAM
                                                                                 DECEMBER 27, 2019
              CITY OF ALEXANDRIA DEPARTMENT OF
               COMMUNITY AND HUMAN SERVICES


                                FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                               Nolan B. Dawkins, Judge

                                (Isabel Kaldenbach, on brief), for appellant. Appellant submitting
                                on brief.

                                (Richard F. Gibbons, Jr.; Gerylee M. Baron, Guardian ad litem for
                                the minor children, on brief), for appellee. Appellee and Guardian
                                ad litem submitting on brief.


                      Tameka Johnston (mother) appealed the orders of the City of Alexandria Juvenile and

              Domestic Relations District Court (the JDR court) terminating her parental rights to her four minor

              children and approving the foster care goal of adoption. When mother did not appear for the circuit

              court hearing, the City of Alexandria Department of Community and Human Services (the

              Department) moved to deem her appeals withdrawn under Code § 16.1-106.1(D). The circuit court

              granted the Department’s motion. Mother argues that the circuit court order erred in dismissing her

              appeals when she failed to appear on time for trial. Upon reviewing the record and briefs of the

              parties, we conclude that the circuit court did not err. Accordingly, we affirm the decision of the

              circuit court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND1

       “On appeal, ‘we view the evidence and all reasonable inferences in the light most

favorable to the prevailing party below, in this case the Department.’” Farrell v. Warren Cty.

Dep’t of Soc. Servs., 59 Va. App. 375, 386 (2012) (quoting Jenkins v. Winchester Dep’t of Soc.

Servs., 12 Va. App. 1178, 1180 (1991)).

       On April 15, 2019, the JDR court terminated mother’s parental rights to four of her

children and approved the foster care goal of adoption.2 Mother had notice of the JDR court

hearing, which she and her counsel attended. Mother’s counsel filed notices of appeal the day

after the JDR court’s orders.

       On April 29, 2019, the circuit court appointed the same counsel for mother. Also on

April 29, 2019, the circuit court entered a uniform pretrial scheduling order, which mother’s

counsel endorsed, setting the case for a one-day hearing on June 28, 2019 at 10:00 a.m.

Mother’s counsel subsequently filed a list of witnesses and exhibits, and objections to some of

the Department’s exhibits.

       The circuit court called the matter at 10:13 a.m. on Friday, June 28, 2019. Mother’s

counsel was present, but mother was not. When the circuit court asked counsel about mother’s

whereabouts and whether he had had contact with her, counsel responded that he had been in

contact with her “numerous times.” He further stated that they were supposed to meet “on

Wednesday,” but mother had not appeared for the appointment. According to counsel, “[t]hat’s


       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
           Mother’s oldest child lives with her biological father.
                                                 -2-
the last communication [he had] had with her that was meaningful, setting up that appointment.”

Counsel further informed the circuit court that he did not know where mother was or if she was

coming to the hearing. He explained that “the last orders [he] had were to go forward [with the

appeal],” but “[f]inal preparations were never made.” Counsel told the court that they “did not

actually have a trial [at the JDR court level], because it was too emotionally difficult” for mother.

Counsel speculated that mother may have been “having more emotional issues.” Counsel

concluded, “We’re here at the Court’s discretion. I’m the only one present on my side.”

       The circuit court noted that the case was scheduled for 10:00 a.m. and it was 10:15 a.m.

and that mother was not present. The circuit court decided to pass the matter by for fifteen

minutes to see if mother appeared.

       After the recess, the matter was called again at 11:00 a.m., but mother still was not

present. The Department moved to dismiss the appeals under Code § 16.1-106.1(D), which

provides:

               If a party who has appealed a judgment or order of a district court
               fails to appear in circuit court either at the time for setting the
               appeal for trial or on the trial date, the circuit court may, upon the
               motion of any party, enter an order treating the appeal as
               withdrawn and disposing of the case in accordance with this
               section. If no party appears for trial, the court may deem the
               appeal to be withdrawn without a motion and enter an order
               disposing of the case in accordance with this section.

Mother’s counsel did not offer any arguments or objections to the Department’s motion. The

circuit court found that “there has been contact from the mom in this case. That would suggest

that either she failed to remember, or did not remember this matter this morning, or chose not to

be here.” The circuit court granted the Department’s motion, dismissed the appeals, and

remanded the matter to the JDR court. The circuit court entered an order reflecting its ruling.




                                                -3-
Mother’s counsel endorsed the order as “Seen and Objected to” without further explanation.

Mother did not file any post-trial motions, although she did file a pro se notice of appeal.3

                                               ANALYSIS

          Mother argues that the circuit court erred when it dismissed her appeals. She admits that

she did not preserve this argument for appeal but asks the Court to apply the ends of justice

exception.

          “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18. “The Court

of Appeals will not consider an argument on appeal which was not presented to the trial court.”

Tackett v. Arlington Cty. Dep’t of Human Servs., 62 Va. App. 296, 315 (2013) (quoting Ohree v.

Commonwealth, 26 Va. App. 299, 308 (1998)). “[E]ven due process claims will not be

considered for the first time on appeal.” Id. at 324 (quoting Stokes v. Commonwealth, 61
Va. App. 388, 396 (2013)). “One of the tenets of Virginia’s jurisprudence is that trial counsel

must timely object with sufficient specificity to an alleged error at trial to preserve that error for

appellate review.” Perry v. Commonwealth, 58 Va. App. 655, 666 (2011). “The purpose of

Rule 5A:18 is ‘to ensure that the trial court and opposing party are given the opportunity to

intelligently address, examine, and resolve issues in the trial court, thus avoiding unnecessary

appeals.’” Friedman v. Smith, 68 Va. App. 529, 544 (2018) (quoting Andrews v.

Commonwealth, 37 Va. App. 479, 493 (2002)).

          “The ‘ends of justice’ exception to Rule 5A:18 is ‘narrow and is to be used sparingly.’”

Pearce v. Commonwealth, 53 Va. App. 113, 123 (2008) (quoting Bazemore v. Commonwealth,



          3
              The circuit court subsequently appointed new counsel to represent mother on her
appeal.
                                                   -4-
42 Va. App. 203, 219 (2004) (en banc)). “[A]pplication of the ends of justice exception is

appropriate when the judgment of the trial court was error and application of the exception is

necessary to avoid a grave injustice or the denial of essential rights.” Rowe v. Commonwealth,

277 Va. 495, 503 (2009) (quoting Charles v. Commonwealth, 270 Va. 14, 17 (2005)).

       Appellant argues that her due process rights were violated because the Department did

not prove that she received “proper notice of the trial date and time.” She contends that the

Department had to prove that she was served with notice of the circuit court hearing and that the

circuit court erred when it failed to ensure that she was properly served with notice. The

“termination of parental rights is a grave, drastic, and irreversible action.” Farrell, 59 Va. App.

at 400 (quoting Helen W. v. Fairfax Cty. Dep’t of Human Dev., 12 Va. App. 877, 883 (1991)).

While we acknowledge the Department’s argument that the appeal is defaulted pursuant to

Rule 5A:18, we hold that the best and narrowest ground for our decision requires addressing the

merits. Harvey v. Commonwealth, 65 Va. App. 280, 285 (2015).

       Mother was present at the JDR court hearing and instructed her attorney to appeal the

JDR court’s ruling. Her attorney had been in contact with her “numerous times” and they had

scheduled an appointment for “Wednesday,” presumably the Wednesday two days before the

Friday hearing. However, mother did not appear for the meeting, and counsel stated that his

“last communication” with her was to schedule the meeting. Counsel told the circuit court that

he did not know where mother was or whether she was coming to the hearing.

       The circuit court found that mother had been in contact with her attorney. The circuit

court further found that when mother did not appear for the hearing, she either “failed to

remember, or did not remember this matter this morning, or chose not to be here.” Although the

circuit court did not expressly find that mother had actual notice of the hearing, it implicitly

found that mother had actual notice of the hearing when it found that mother had been in contact

                                                -5-
with her attorney and either did not remember the hearing or chose not to be at the hearing. “We

give ‘great deference’ to the trial court’s factual findings and view the facts in the light most

favorable to the prevailing party below.” Andrews v. Creacey, 56 Va. App. 606, 619 (2010)

(quoting Blackson v. Blackson, 40 Va. App. 507, 517 (2003)). “On appeal, we will not reverse

findings of fact ‘unless plainly wrong.’” Budnick v. Budnick, 42 Va. App. 823, 834 (2004)

(quoting Gilman v. Gilman, 32 Va. App. 104, 115 (2000)). During the hearing, mother’s counsel

did not object to the Department’s motion or the circuit court’s findings.4

       On appeal, mother does not allege that she was unaware of the circuit court hearing.5

Instead, she argues that she had to be served again with the Department’s petition to terminate

her parental rights when she appealed the matter to the circuit court because it was a de novo

hearing. Mother cites no authority for her claim that the Department was required to serve her

again with papers she already had and to prove service.

       “Procedural due process guarantees a litigant the right to reasonable notice and a

meaningful opportunity to be heard.” Etheridge v. Medical Ctr. Hosps., 237 Va. 87, 97 (1989);

see also Zedan v. Westheim, 62 Va. App. 39, 53 (2013). Mother was present at the JDR court

hearing when her parental rights were terminated, so she had actual notice of the matter. Mother

directed her counsel to appeal the JDR court’s ruling, so she knew the matter was pending in the

circuit court. Contrary to her arguments, it was not necessary to serve her again with the petition

for termination of parental rights simply because the matter was appealed to circuit court. She

was aware of the nature of the proceeding since she had participated in the JDR court hearing.



       4
         Mother’s counsel did endorse the final order as “seen and objected to,” but provided no
further explanation.
       5
         Mother states in her brief that she appeared at the circuit court for the hearing at
approximately 11:30 a.m. and spoke with personnel in the clerk’s office, which suggests that she
had notice of the hearing.
                                                -6-
Her counsel informed the circuit court that they had scheduled an appointment to prepare for the

circuit court hearing; however, mother failed to appear at the meeting and maintain contact with

her counsel. Mother had an opportunity to be heard at 10:00 a.m. on June 28, 2019, but she did

not appear for the circuit court hearing. She did not file any post-trial motions to explain her

absence and request a rehearing or any other relief in the circuit court.

       Accordingly, we find that the circuit court did not err in dismissing mother’s appeals

when she failed to appear for the hearing.

                                          CONCLUSION

       For the reasons discussed above, we affirm the circuit court’s ruling.

                                                                                          Affirmed.




                                                -7-